West, Associate Justice.—
This case has been presented very fully and satisfactorily for our consideration, both by brief and oral argument. We have examined the questions discussed with great care, and are of opinion, upon a consideration of the whole case, that the evidence, taken as a whole, was sufficient to authorize the court in concluding, as it did, that Nimrod Snyder had in his life-time executed and delivered to his daughter, Lilly Ivers, a deed for the land in suit, but for some cause failed to have it recorded.
We are also of the opinion, under the facts developed by the evidence, that the loss or destruction of the deed was sufficiently proved to permit of the introduction of secondary evidence as to its existence, loss and contents.
That portion of the judgment of the district court which awarded execution for costs against the appellant, who was an administrator, was error, and in this respect the judgment will be here corrected; in all other respects it will be affirmed.
Affirmed.
[Opinion delivered April 15, 1884.]